—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered March 26, 1992, convicting defendant, after a jury trial, of assault in the first degree and sodomy in the first degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
Upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The issues raised by defendant concerning the victim’s credibility, including internal inconsistencies in her own testimony, were properly placed before the jury, and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb the jury’s verdict. The evidence regarding defendant’s repeated failure to pay child support and his demand for sex was properly admitted as supplying necessary background information (see, People v Crandall, 67 NY2d 111, 116-117). Defendant’s claims with respect to the prosecutor’s summation are unpreserved for appellate review as a matter of law, and we decline to review them in the interest of justice (CPL 470.05 [2]). In any event, if we were to review them we would find that the prosecutor’s summation did not deprive defendant of a fair trial. Finally, in the absence of an adequate offer of proof, it was an appropriate exercise of discretion to prohibit defense counsel from cross-examining the victim about whether she had previously attacked defendant with a knife. Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.